Citation Nr: 0918373	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-18 434	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 
INTRODUCTION

The Veteran had active military service from July 1959 to 
July 1963, and from January 1966 to November 1966.  He died 
in April 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1959 to July 1963, and from January 1966 to November 1966.

2.  The Board issued a decision on September 6, 2007, denying 
service connection for hypertension; the Veteran appealed the 
September 2007 decision to the United States Court of Appeals 
for Veterans Claims (Court). 
 
3.  On April [redacted], 2008, while the case was pending before the 
Court, the Veteran died.

4.  On June 12, 2008, and in light of the Veteran's death, 
the Court vacated the Board's September 2007 decision and 
dismissed the Veteran's appeal to the Court for lack of 
jurisdiction.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 12, 2008, and after learning that the Veteran had 
died on April [redacted], 2008, the Court vacated the Board's 
September 6, 2007, decision, and dismissed the appeal before 
the Court.  The case was then returned to the Board for 
appropriate action.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


